PER CURIAM.
It appearing that the Transcript of Record filed in this Court on July 1, 1948, and the Supplemental Transcript of Record filed -on August 24, 1948, do not contain a transcript of the evidence offered and introduced at the trial of the appellant nor the charge of the District Judge to the jury; and
Appellant’s appeal being based in part on •alleged erroneous ruling-s of, the Trial Judge involving the evidence -so offered and introduced and alleged erroneous instructions of the Trial Judge to the jury; and
It further appearing that appellant’s motion of April 15, 1948, in the District Court to proceed on appeal in forma pauperis and to be furnished a full and complete copy of all proceedings was not ruled upon of record by the District Court and involves the question of whether, in the opinion of the District Court, the appeal is taken in good faith, 28 U.S.C.A. new § 1915(a) and (b);
It is ordered that the order of this Court of February 18, 1949, affirming the judgment of the District Court.be set aside; that the Trial Judge rule of record on appellant’s motion, of April 15, 1948; and in the event the Trial Judge is of the opinion that the appeal is taken in good faith and sustains said motion, appropriate and necessary action be caused by the Trial Judge •to be taken to have prepared and filed as a supplemental record on this appeal such papers and documents as will adequately present to this Court the issues involved on this appeal in the Trial Court’s rulings on evidence and charge to the jury. Miller v. United States, 317 U.S. 192, 601, 63 S.Ct. 187, 87 L.Ed. 179; 28 U.S.C.A. new § 1915(b); Rule 39(a) and (b), Federal Rules of Criminal Procedure, 18 U.S.C.A.; Rule 76,. Federal Rules of Civil Procedure, 28 U.S.C.A.